DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-8 & 28 in the reply filed on 5/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election of:
the compound of formula (I-a):

    PNG
    media_image1.png
    178
    356
    media_image1.png
    Greyscale
,
(Notation: PhBu-His-D-Phe-Arg-L-2NaphAla-NH2)
in the reply filed on 5/7/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
This compound is a compound of formula (I), where R1 is H, n is 3, R2 is the amino acid side chain of arginine, R3 is 2-naphthyl-methyl, in the L orientation from the 
Claims 20-28 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.  The Examiner notes that claim 28 is placed with non-elected Group II, instead of the argued placement with Group I.
Claim 5, 18 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 5/7/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4, 6-7, 17 & 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a proviso limitation, with 3 alternative choices, excluding compounds from the claimed compounds, in lines 11-15.  Because a given compound may be excluded by one of (1), (2) or (3), but not by others of this group, it appears the alternative choices may be satisfied by said compound, which results in the compound considered not being excluded.  The Examiner presumes all of the indicated compounds are meant to be excluded.  Thus, it is recommended to change each “or” at the end of lines 13 and 14 to “and”.  This renders claim 1 and all indicated claims dependent therefrom as indefinite with how the alternative proviso is being satisfied by a compound reading on at least one of (1), (2) and (3), but not all of them.
Regarding claim 19, the phrase "selected from the group consisting of, preferably from" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by Holder et al. (“Characterization of aliphatic, cyclic, and aromatic N-terminally ‘‘capped’’ His-D-Phe-Arg-Trp-NH2 tetrapeptides at the melanocortin receptors”; 2003; European Journal of Pharmacology; 462: 41-52; IDS reference).
Although it is not based on the elected compound (and the compound of Holder has not been searched), because Holder was previously set forth, this rejection has been applied in view of compact prosecution.  The Examiner notes that the reply to the Restriction Requirement, filed 5/7/2021, did not amend the claims or respond to this reference.
Holder teaches capped His-D-Phe-Arg-Trp-NH2 tetrapeptides containing the core sequence X-His-D-Phe-Arg-Trp-NH2 (title; abstract); N-terminal capping groups include moiety 13:

    PNG
    media_image2.png
    128
    242
    media_image2.png
    Greyscale

As a capping group, this gives the compound corresponding to CAS Registry Number: 526198-64-1 (N-[(4-methylphenyl)acetyl]-His-D-Phe-Arg-Trp-NH2);

    PNG
    media_image3.png
    849
    1435
    media_image3.png
    Greyscale

This capped tetrapeptide is a compound of formula (I), where R1 is a methyl (C1alkyl group), n is 1, R2 is arginine side chain (a basic amino acid side group), R3 is tryptophan side group (a heteroaryl C1 alkyl group; i.e., 1-H-indol-3-yl)methyl), and R4 & R5 are each H.  This compound, falling within the scope of recited formula (I) choices, is not excluded by any of the proviso limitations (1) (R1 is methyl, not H), (2) (n is 1, not 0) or (3) (R1 is methyl, not H).  Accordingly, this compound anticipates the instant claims.  

Claim(s) 1-4, 6-7, 17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koikov et al. (“Sub-Nanomolar hMC1R Agonists by End-Capping of the Melanocortin Tetrapeptide His-D-Phe-Arg-Trp-NH2”; 2003; Bioorganic & Medicinal Chemistry Letters; 13: 2647-2650; doi:10.1016/S0960-894X(03)00552-3; IDS reference).
2)3CO-His-D-Phe-Arg-Trp-NH2 (19) with EC50 0.01nM as MC1R agonist (abstract), Table 1.  This compound corresponds to formula (I), where R1 is H, n is 3, R2 is the side chain of arginine, R3 is the side chain of tryptophan (i.e., 1-H-indol-3-yl)methyl), and R4 and R5 are each H.  While this compound falls within the scope of the proviso (1), it is not excluded by (2) (n is 3, not 0) or (3) (R5 is H, not methyl or ethyl).  As discussed above, a negative proviso, recited in the alternative, is only construed as effective to exclude a compound reading on all alternative choices.  Thus, this compound satisfies (2) and (3), and is construed as within the metes and bounds of the claims, as currently recited.  (Amendment of the claimed “or” alternatives “(1) or (2) or (3)” to “and” relationship; (i.e., “(1) and (2) and (3)”) would be effective to exclude compounds falling within any of the (3) recitations, including LK-184.)

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1-4, 6-8, 17, 19  is/are rejected under 35 U.S.C. 103 as being unpatentable over Koikov et al. (“Sub-Nanomolar hMC1R Agonists by End-Capping of the Melanocortin Tetrapeptide His-D-Phe-Arg-Trp-NH2”; 2003; Bioorganic & Medicinal Chemistry Letters; 13: 2647-2650; doi:10.1016/S0960-894X(03)00552-3; IDS reference), in view of Patani et al. (“Bioisosterism: A Rational Approach in Drug Design”; 1996; 96: 3147-3176), Ancizu (“ New Quinoxaline Derivatives as Potential MT1 and MT2 Receptor Ligands”; 2012; Molecules; 17: 7737-7757; .
As discussed above, Koikov teaches the most active compound LK-184, Ph(CH2)3CO-His-D-Phe-Arg-Trp-NH2 (19) with EC50 0.01nM as MC1R agonist (abstract), Table 1.  It would have been obvious to select this compound as a lead compound, for further modification, via bioisosteric substitution.  The motivation to select this compound as a lead compound would have been the recognition by Koikov that this compound is the most potent among those reported, having sub nanomolar potency.
This compound corresponds to formula (I), where R1 is H, n is 3, R2 is the side chain of arginine, R3 is the side chain of tryptophan (i.e., 1-H-indol-3-yl)methyl), and R4 and R5 are each H.  While this compound falls within the scope of the proviso (1), it is not excluded by (2) (n is 3, not 0) or (3) (R5 is H, not methyl or ethyl).  
This compound differs from the elected compound, PhBu-His-D-Phe-Arg-L-2NaphAla-NH2, only by the R3 substituent, having a tryptophan amino acid side chain (i.e., 1-H-indol-3-yl)methyl), whereas the elected compound requires a naphthyl-methyl substituent (2-NaphAla including the amino acid backbone); the difference is a 1-naphthyl which is required by (I-a) in place of the 1-H-indol-3-yl in the prior are compound.  The difference corresponds to a bioisosteric substitution, as documented below.  
Patani discusses the benefits of exploring alternate compounds from a lead compound, using bioisosteric substitutions: A lead compound with a desired pharmacological activity may have associated with it undesirable side effects, st paragraph).  The ability of a group of bioisosteres to elicit similar biological activity has been attributed to common physicochemical properties (3148, 2nd paragraph).  Thus, Patani establishes that bioisosteric substitution of a moiety in a lead compound is an approach used to generate similar compounds, with an expectation that the substituted compound will have similar biological activity, with the potential for safer and more clinically effective agents, providing motivation to prepare bioisosteric substitutions of a given lead compound.
Ancizu teaches substitution of the indole ring found in melatonin with a naphthalene ring leads to compounds of similar affinity for MT1 and MT2 receptors (title, abstract).  Figures 1 & 2 depict melatonin (MLT) and Agomelatine:

    PNG
    media_image4.png
    193
    232
    media_image4.png
    Greyscale
		
    PNG
    media_image5.png
    195
    223
    media_image5.png
    Greyscale

As can be seen, these compound are identical, except MLT has a 1H-indole 3-yl) core moiety, whereas agomelatine has the corresponding 1-substituted naphthalene core moiety.  Based on the similar affinity for MT1/MT2 receptors, 1H-indole 3-yl and 1-rd paragraph).  It is noted that Ancizu further studied whether quinoxaline derivatives (Figure 2) were bioisoteres, but were unable to establish this (7744, 3rd paragraph).
Ancizu establishes, that at MT1/MT2 targets, the indole moiety and the naphthalene moiety (with substitution at the same locations needed to modify LK-184 into the elected compound (I-a)) are bioisosteres.
Yous discusses a process for new serotoninergic ligands in bioisosteric thery.  The derivative of Serotonin (A) Indorenate (B), to a bioisosteric NH group replacement by the vinyl increment, giving the naphthalene nucleus as a bioisoster of the indole ring, (C) (See Scheme).  Here we describe the synthesis of the naphthalenic bioisostere C of B (Scheme 1).  Yous establishes that substitution of indole (1H indol-3-yl substituent orientation), with naphthalenic (1-substituent orientation), gives an alternate bioisostere, relevant to serotonin targets.
Thus, Ancizu and Yous establish efficacy of bioisosteric substitutions of indole moieties with naphthalene moieties (both substituted in the same orientation required for the modification of LK-184 to the elected compound).  This bioisosteric substitution is established for two non-related targets.  Thus, a skilled artisan would have had a reasonable expectation that substitution of the LK-184 indole moiety with the naphthalene moiety to give the elected compound, would have resulted in a compound with similar activity to LK-184, with the potential for better safety or better clinical results, discussed by Patani.  


Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY P THOMAS whose telephone number is (571)272-8994.  The examiner can normally be reached on M-Th 6:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany P Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/TIMOTHY P THOMAS/           Primary Examiner, Art Unit 1611